     Case 5:20-cv-00119-DCB-MTP Document 9 Filed 08/18/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
SAJAN SHARMA                                             PETITIONER
v.                     CIVIL ACTION NO. 5:20-cv-119-DCB-MTP
SHAWN R. GILLIS                                          RESPONDENT
                                  ORDER
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 7], to which no

objections have been filed. Having carefully reviewed the Report

and Recommendation, the Court finds it to be well taken.

     On July 6, 2020, Respondent filed a Motion to Dismiss [ECF

No. 6].   Respondent argues that the Petition is moot because

Singh was removed to India on June 1, 2020. [ECF No. 6].

Petitioner has not responded to the Motion. Because the only

relief Petitioner seeks is his release from immigration custody,

his Petition [ECF No. 1] became moot upon his deportation from

the United States, which terminated his immigration detention.

See Ighekpe v. Sourkaris, 2006 WL 297746, at *2 (N.D. Tex. Jan.

30, 2006) (citing Odus v. Ashcroft, 61 F. App’x 121 (5th Cir.

2003)); Lay v. I.N.S., 2002 WL 32494536, at *1 (N.D. Tex. Dec.

17, 2002).

     Accordingly,
    Case 5:20-cv-00119-DCB-MTP Document 9 Filed 08/18/20 Page 2 of 2



     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 7] as the

findings and conclusions of this Court;

     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss [ECF No. 6] is GRANTED.

     A final judgment shall be entered of even date herewith in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED, this the 18th day of August, 2020.

                                        _/s/ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE
